COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                                 §

                                                 §
  IN RE:                                                         No. 08-19-00208-CR
                                                 §
  DAVID HARRIS,                                            AN ORIGINAL PROCEEDING
                                                 §
  Relator.                                                        IN MANDAMUS
                                                 §

                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable Angie Juarez Barill of the 346th District Court of El Paso County, Texas, and

concludes that Relator’s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Palafox, J., McClure, C.J. (Senior Judge), and Barajas, C.J. (Senior Judge)
McClure, C.J. (Senior Judge), sitting by assignment
Barajas, C.J. (Senior Judge), sitting by assignment